Citation Nr: 1209709	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-13 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, November 1990 to July 1991, and again from October 1995 to April 1996.  He also had additional periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2007 rating decision, service connection was granted for PTSD and a 50 percent rating was awarded, effective June 2006.  Service connection for depression was denied.  The Veteran disagreed with the rating percentage granted for PTSD and the denial of depression.  However, in his January 2009 substantive appeal (VA Form 9), he specifically indicated that only wished to appear the rating for PTSD.  

The July 2008 rating decision denied service connection for left shoulder and cervical spine disorders.  

The issue of an initial rating in excess of 50 percent for PTSD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish an etiological link between the Veteran's present left shoulder complaints and any a period of service or ACDUTRA, to include a documented second degree AC separation of the left shoulder during a skiing accident.  

2.  A cervical spine disorder was not shown in service, and the competent and credible evidence of record fails to establish an etiological link between the Veteran's present cervical spine condition and his active service or his ACDUTRA.  

CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or aggravated by active duty or ACDUTRA service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A cervical spine disorder was not incurred in or aggravated by active duty or ACDUTRA service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a December 2007 letter.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was informed of how VA determined disability ratings and effective dates in the same letter.  The Board finds that adequate notice was provided to the Veteran. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated records from the Social Security Administration (SSA) and identified VA treatment records with the claims file.  His service treatment records have also been obtained.  In that regard, a June 2007 Formal Finding on the Unavailability of Service Medical Records for the Veteran's Second Period of Duty was associated with the claims folder.  This statement indicated, in pertinent part, that records for that period of duty (December 1990 to June 1991) were unavailable for review.  Importantly, the Veteran's service treatment records for his period of ACDUTRA in December 1984, wherein he indicated that he was injured, are associated with the claims folder and have been reviewed.  

The Veteran underwent a June 2008 VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinions considered all of the pertinent evidence of record, to include service records, VA, and SSA, which included private treatment records, and the statements and testimony of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Notably, both examiners provided clear explanations as to why it would be pure speculation to state that the Veteran's current cervical spine and left shoulder problems were directly related to his military service.  The shoulder examiner recognized the Veteran's documented in-service injury (ski accident) and determined that the lack of objective evidence of a chronic left shoulder symptomatology in-service and post-service precluded him from attributing the Veteran's current left shoulder disorder to his active service without resorting to mere speculation.  The examiner similarly observed that the absence of complaints of neck pain following the in-service accident and for 23 years later prevented him from associating the Veteran's current cervical spine complaints to his active service, to include the ACDUTRA accident.

It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010). Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

Here, the June 2008 VA examiners clearly indicated that the actual cause of the Veteran's claimed cervical spine and left shoulder disorders could not be attributed to his active service, to include any period of ACDUTRA, due to the remoteness of his current complaints.  The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011). 

Additionally, the Veteran was offered a hearing.  He ultimately declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran maintains that service connection is warranted for left shoulder and cervical spine disorders due to service incurrence.  He maintains that while on ACDUTRA, he was involved in a ski accident and injured his left shoulder and neck.  He maintains that he has continued to suffer with both of these conditions since that injury.  

Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT  or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24)  (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training. 

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24) ;38 U.S.C. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).   

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Service treatment records (STRs) show that in December 1984, while on ACDUTRA for Northern Warfare training, the Veteran fell on his shoulder while riding a t-bar and suffered a contusion of the left shoulder.  He was seen by an orthopedist and instructed not to use his left arm for two months.  The diagnosis was left second degree AC separation.  There were no findings, treatment, or diagnosis of the cervical spine shown during that injury at that time.  In February 1989, during a quadrennial examination, the Veteran reported that he was in the best of health.  He made no complaints regarding his left shoulder or his neck.  Clinical examination of the neck and upper extremities proved normal.  

VA outpatient treatment records showed the Veteran was seen in June 1988 for right shoulder complaints.  X-rays were performed and his assessment was probable A/C arthritis.  No complaints were made regarding his left shoulder or his cervical spine.  

Thereafter, the Veteran began to be seen for lumbar and cervical spine complaints in March 1998 at Salvagio Spine Institute.  He was treated on a regular basis for pain for the cervical and lumbar spines.  He had been service-connected for his lumbar spine since 1970.  He did not relate his cervical spine complaints to service.  In June 1999, he was treated for what he thought was a right rotator cuff tear.  He indicated that he thought he tore his right rotator cuff in Saudi Arabia.  He made no complaints regarding his left shoulder at that time.  

In March 1999, the Veteran filed a claim for increased rating of his low back strain and service connection for his right hand.  He made no complaints regarding his left shoulder or cervical spine.  

VA outpatient treatment records of March 2005 showed the Veteran was seen for an initial visit at the VA Daytona outpatient treatment clinic.  He was being treated for low back pain, arthritis of the right hand and right knee and poorly controlled hypertension.  No complaints of his left shoulder or neck were made.  

In November 2007, the Veteran filed a claim for service connection for his neck and left shoulder.  Attached with his claim was a November 2006 VA MRI of the cervical spine.  The impression was degenerative disc disease at C5-6 and C6-7 with significant bilateral foraminal narrowing at C5-6, left greater than right and left foraminal narrowing at C6-7.  

A VA October 2007 MRI of the Veteran's left shoulder was obtained and associated with the claims folder.  The impression was acromioclavicular degenerative joint disease causing rotator cuff impingement.  Partial tearing of the rotator cuff at its distal insertion site was shown.  

Records received from the Social Security Administration (SSA) include VA and private treatment records along with a July 2008 examination report.  Significantly, a March 2005 private orthopedic consultation referenced numerous complaints of joint pain without mention of the left shoulder.  The left upper extremity was even noted to be normal.  It was not until March 2007 that the Veteran was seen for complaints of left shoulder pain.  He mentioned having suffered a left AC separation.  No nexus opinion was given.  Similarly, although he reported in-service injuries during his July 2008 examination, no opinion was made that related his cervical spine and left shoulder disorders to active service.

The Veteran underwent a 2008 VA orthopedic examination.  The Veteran claimed service connection for left shoulder and cervical spine disorders as a result of a training accident during military service.  STRs showed a second degree AC separation with treatment from January 1985 to March 1985.  STRs were negative for any symptoms, treatment, or diagnosis related to the neck.  After examination, the examiner stated that she could not relate the Veteran's left shoulder disorder to his active service, to include the 1984 ski accident, without resorting to mere speculation.  The rationale for this finding was that there was a 1984 shoulder accident which showed left second degree AC separation.  There was no other objective evidence of a chronic condition for the left shoulder that developed during service.  In 2006, 21 years later, left shoulder complaints were shown and in 2007, the left shoulder showed AC DJD causing rotator cuff impingement and partial tearing of the rotator cuff at the distal end and insertion site.  There was no objective evidence of a chronic left shoulder condition that developed while he was on active service to link his present left shoulder condition to his active service injury.  

As for the Veteran's cervical spine, the examiner stated that she was not able to resolve this issue without resorting to mere speculation.  The rationale for this finding was that there was documented treatment for the left shoulder second degree AC separation during the ski accident in 1984.  There was no mention of a neck injury.  There was no complaint of neck pain, therefore, there was no link to the military accident.  According to the examiner, it was 23 years later, and no objective evidence had been presented to link the present neck condition to the 1984 active duty accident.   

At the outset, the Board notes that there was an injury sustained in December 1984 during ACDUTRA to the Veteran's left shoulder.  He was treated for the condition and was not allowed to use his left arm for two months.  Thereafter, there were no other findings, treatment, or diagnosis regarding the Veteran's left shoulder for many years thereafter.  The first evidence of a left shoulder disorder was in 2007, some 23 years after the ACDUTRA injury.  There is no contemporaneous evidence which shows that the Veteran's left shoulder complaints in service continued after he was treated for the two months after injury.  Chronic disability was no objectively demonstrated.

As for the Veteran's cervical spine disorder, the Board emphasizes that there were no findings treatment or diagnoses of a cervical spine disorder in service.  
The contemporaneous objective medical evidence is simply against the finding that there was a chronic cervical spine disorder during the Veteran's ACDUTRA or active period for service connection.  


However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's left shoulder disorder or cervical spine disorder are causally related to service.  

Specifically, other than the Veteran's statements of such, the competent and credible evidence is against the finding that the Veteran's present left shoulder and/or cervical spine disorder is related to service.  The Veteran states that he suffered chronic (lasting)  injuries to his left shoulder and cervical as a resulted of the 1984 skiing accident.  Such is not supported by the evidence of record.  Rather, as discussed, there is no evidence of any left shoulder complaints since the accident until 2007.  As for the cervical spine disorder, the first evidence of a cervical spine disorder was in 1998, many years after the ski injury that the Veteran sustained in 1984.  The fact that the Veteran was seen for potentially related complaints, such a right shoulder and lumbar spine problems, but made no mention of his left shoulder and cervical spine weighs against the assertion of chronic disability since service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to describe some types of symptoms, such as pain, in the affected joints that could be ascribed to a left shoulder disorder or a cervical spine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of the left shoulder disorder or to his cervical spine disorder.  Moreover, and of greater import, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  He clearly sustained a left shoulder injury in 1984.  However, it is not until 2006 that there is evidence of any complaints regarding a chronic left shoulder disorder.  There is evidence that the Veteran had right shoulder complaints in 1984, that he has attributed to injury in Saudi Arabia, but there is no objective evidence of a left shoulder disorder for many years (2006) since the initial ski accident took place.  As for the cervical spine disorder, there was never any objective evidence of a cervical spine disorder related to the ski accident in December 1984, and the first objective evidence of record of cervical spine complaints were in 1998, many years after the ski accident.  The fact remains that there is approximately a 23 year period between the ski accident and his present complaints of a left shoulder disorder and 14 years between the first documented treatment for cervical complaints and the Veteran's inservice ski accident, which weighs against his credibility as well.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also notes that the Veteran filed a claim for an increased rating for a low back strain and service connection for a right hand disorder in March 1999 many years after his claimed ski accident and several years post-service.  He made no mention of his left shoulder disorder or the cervical spine disorder, that he claims has been ongoing since service.  Indeed, the Board is left to wonder why the Veteran would wait an additional 8 years to file a claim for left shoulder and cervical spine disorders, if, as he argues, he has been experiencing chronic symptoms of these disorders since service.  This too bears against his overall credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board, therefore, assigns no probative value to the Veteran's purported chronic left shoulder and cervical spine pain since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds the statements of the Veteran asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Service connection may also be granted when the evidence establishes a medical nexus between active service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's present left shoulder and cervical spine disorders to service, despite his contentions to the contrary.  No medical professional has established a relationship between his left shoulder and cervical spine disorders to active service.  Instead, following a physical examination, review of the record, and interview of the Veteran, both VA examiners indicated, in pertinent part, that they would be resorting to mere speculation to attribute the Veteran's present left shoulder and/or cervical spine complaints to an event in service.  Both examiners gave rationale for their findings.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992). 

The Board notes that the Veteran has asserted that his claimed disorders are related to his active service.  He is again competent to report symptoms as they come to him through his senses.  Although there is evidence of a left shoulder and a cervical spine disorder based on MRI evidence, none of it has been medically attributed to active service.  The Veteran is not competent to provide an opinion regarding the etiology of his left shoulder or his cervical spine disorder.  See Jandreau v. Nicholson.  Because AC DJD causing rotator cuff impingement and DDD of the cervical spine are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his left shoulder and cervical spine disorders are found to lack competency.

Thus, as a nexus between the Veteran's claimed left shoulder and cervical spine disorders and his active service have not been established, either through medical evidence or the Veteran's own statements, the claims fail on that basis.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a left shoulder disorder and a cervical spine disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a left shoulder disorder is denied.  

Service connection for a cervical spine disorder is denied.  


REMAND

The Veteran maintains that his PTSD is more severe than the initial rating reflects.  The representative asserts that the Veteran claims that his service-connected PTSD has worsened and that he had not been examined for that disability since June 2007.  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet.App. 480, 482 (1992) (when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Therefore, a new VA psychiatric examination is necessary prior to final adjudication of the claim.  

The claims file reflects that the Veteran has received VA medical treatment for his PTSD from the VA Medical Centers (VAMC) in Daytona and Gainesville.  However, as the claims file only includes treatment records from that provider dated up to September 2008, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the service-connected PTSD from the Daytona and Gainesville VAMCs for the period from September 2008 to the present.

2.  The Veteran should undergo a VA psychiatric examination.  All indicated tests, should be performed.  Prior to the examination, the claims folder must be made available to the psychiatrist or psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The examiner should also provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


